NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AVENTIS PHARMA S.A. AND
SANOFI-AVENTIS U.S., LLC,
Plain.tiffs-Appellants,
V.
SUN PHARMACEUTICAL INDUSTRIES, LTD.
AND SUN PHARMA GLOBAL FZE,
Defen.dan,ts~AppeZlees.
2011-1095
Appeal from the United States District Court for the
District of Delaware in case no. 09-CV-0630, Chief Judge
Gregory M. Sleet.
ON MOTION
ORDER
The appellants move without opposition to stay pro-
ceedings in this appeal pending the court’s disposition in
Aventis Pharma S.A. v. Hospira Inc., 2011-1018, -104'7,
and separately move for an extension of time to file their
initial brief

AVENTlS PHARM.A V. SUN PHARMA 2
Upon consideration there0f,
IT IS ORDERED THAT:
(1) The motion to stay the briefing schedule is
granted The appellants are directed to inform this court,
within 14 days of the issuance of this court's mandate in
2011-1018, -1047, concerning how they believe that this
appeal should proceed. The appellees may also respond
within that time.
(2) The motion for an extension of time is denied as
m0ot.
FoR THi-3 CoURT
FEB 04 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: George F. Pappas, Esq.
Robert B. Breisblatt, Esq.
s20
§§
Uo11
l D
a*,l’arl.S,r°“
FEB 04 2011
.IAUl'I9RBALY
ClU